UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7669


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANGELO GALLOWAY, a/k/a Gelo,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00096-MSD-TEM-2)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelo Galloway, Appellant Pro Se. Laura Marie Everhart,
Benjamin L. Hatch, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Angelo Galloway seeks to appeal the district court’s

text order denying his motion for grand jury transcripts in his

28 U.S.C.A. § 2255 (West Supp. 2013) proceedings.                          This court

may    exercise    jurisdiction        only   over    final      orders,   28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);       Fed.   R.     Civ.   P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The

order Galloway seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                       Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because      the    facts      and   legal     contentions      are

adequately      presented   in    the    materials       before     this   court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                          2